application of the law to those facts de novo.    Lacier v. Warden, 121 Nev.
682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant argues that his trial counsel was ineffective
                for failing to investigate the condition of a window to ascertain if the
                window lock was actually broken. The victim stated that appellant
                crawled through a bedroom window that had a broken lock and did so
                because the bedroom door was locked. Appellant fails to demonstrate that
                his trial counsel's performance was deficient or that he was prejudiced.
                The victim testified that the incidents where appellant crawled through a
                window happened a number of years in the past and at a residence where
                they no longer lived. Under these circumstances, appellant fails to
                demonstrate that reasonably diligent counsel would have investigated the
                window's condition or that there was a reasonable probability of a
                different outcome had counsel performed such investigation. Therefore,
                the district court did not err in denying this claim.
                            Second, appellant argues that his trial counsel was ineffective
                for failing to obtain phone records of the phone calls between appellant
                and the victim. Appellant also argues that counsel should have inquired
                into the victim's destruction of the cell phone. Appellant fails to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced. The victim testified that appellant often called her, but
                that there were occasions where she called appellant. Appellant fails to
                demonstrate that reasonably diligent counsel would have sought further
                information regarding those calls or that the actual records of those calls
                would have had a reasonable probability of altering the outcome of the
                trial In addition, the victim testified that she destroyed the phone and
                appellant fails to demonstrate a reasonable probability of a different

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                outcome at trial had counsel attempted to obtain records from the
                destroyed phone. Therefore, the district court did not err in denying this
                claim.
                            Third, appellant argues that his trial counsel was ineffective
                for failing to interview the victim's mother. Appellant fails to demonstrate
                that his trial counsel's performance was deficient or that he was
                prejudiced. Counsel testified at the evidentiary hearing that his
                investigator interviewed the mother and that counsel did not want to call
                her as a witness because she and appellant had had a sexual relationship.
                Appellant fails to demonstrate that reasonably diligent counsel would
                have personally interviewed the mother or that there was a reasonable
                probability of a different outcome at trial had counsel personally
                interviewed the mother. Therefore, the district court did not err in
                denying this claim.
                            Fourth, appellant argues that his trial counsel was ineffective
                for failing to investigate or retain an expert regarding "Triple C"
                intoxication. The victim testified that she was under the influence of a
                type of cold and cough medication she referred to as "Triple C" during two
                of the sexual encounters. Appellant fails to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. Appellant failed to
                demonstrate that reasonably diligent counsel would have sought expert
                testimony regarding this information as the victim testified that she
                consented to the sexual activity that occurred during the times she had
                ingested medication. Moreover, appellant was only convicted of statutory
                sexual seduction for those two encounters, and therefore, he fails to
                demonstrate a reasonable probability of a different outcome had counsel



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                sought further information regarding intoxication from cold and cough
                medication. Therefore, the district court did not err in denying this claim.
                            Fifth, appellant argues that his trial counsel was ineffective
                for failing to assert that the jury instructions and Nevada law regarding
                sexual assault and consent violated appellant's constitutional rights.
                Appellant asserts that counsel should have argued that Nevada's consent
                law creates an improper irrefutable presumption, it improperly requires a
                defendant to waive his rights against testifying, improperly shifts the
                burden of proof to the defendant, and does not properly inform the jury
                that consent can be inferred through conduct or non-auditory means.
                Appellant argues that had counsel proposed different instructions and had
                the jury been properly instructed they would have concluded that the
                victim actually consented to the sexual contact because of video recordings
                depicting the victim actively participating and agreeing to the sexual
                activities with appellant. Appellant further argues that the recordings
                and the victim's additional actions in this matter demonstrate that she
                consented to all of the sexual activity that occurred. Appellant fails to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced.
                             "A rape victim is not required to do more than her age,
                strength, and the surrounding facts and attending circumstances would
                reasonably dictate as a manifestation of her opposition." McNair v. State,
                108 Nev. 53, 57, 825 P.2d 571, 574 (1992) (citing Dinkens v. State, 92 Nev.
74, 78, 546 P.2d 228, 230 (1976)); see also Shannon v. State, 105 Nev. 782,
                790, 783 P.2d 942, 947 (1989) (discussing that factors such as the victim's
                age, maturity level, the influence of the defendant over the victim, and the
                victim's act of feigning sleep evidenced that the sexual acts occurred

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1907A
                 against the victim's will). Moreover, "[s]ubmission is not the equivalent of
                 consent." McNair, 108 Nev. at 57, 825 P.2d at 574 (citing Tryon v. State,
                 567 P.2d 290, 293 (Wyo. 1977)). However, "a reasonable mistaken belief
                 as to consent is a defense to a sexual assault charge." Carter v. State, 121
Nev. 759, 766, 121 P.3d 592, 596 (2005). The jury was properly instructed
                 in this case as to these standards for sexual assault and consent in
                 Nevada.
                             Here, appellant was convicted of three counts of sexual assault
                 of a minor under 14, acquitted of four counts of sexual assault of a minor
                 under 14 and four counts of sexual assault of a minor under 16, and also
                 convicted of three counts of statutory sexual seduction. The victim
                 testified that when she was under 14, appellant entered her bedroom on a
                 number of occasions to engage in sexual activity, told her he would harm
                 her younger sister and father if she refused to have sex with him or if she
                 told others of the activity, bound her hands on one occasion, and slapped
                 her on another. In contrast, the actions depicted on the video occurred
                 after the victim had turned 14, the victim testified that she agreed to the
                 sexual activity at that point, and that she did not feel she had been
                 sexually assaulted during the activities depicted on the video.
                             Given the verdict, the jury concluded that the victim did not
                 consent to the sexual activity when she was under 14, but that she
                 consented to the acts that occurred after she had turned 14. The evidence
                 presented at trial demonstrates that the sexual acts for which appellant
                 was convicted of sexual assault occurred against the victim's will or under
                 conditions in which appellant knew or should have known that the victim
                 was mentally or physically incapable of resisting. See Shannon, 105 Nev.
                 at 790, 783 P.2d at 947 (citing NRS 200.366). Appellant fails to

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                demonstrate that reasonably competent counsel would have argued for
                further instructions regarding consent under the circumstances of this
                case. Moreover, appellant fails to demonstrate that objectively reasonable
                counsel would have argued that Nevada's sexual assault and consent law
                violated appellant's constitutional rights under these circumstances.
                Appellant fails to demonstrate there was a reasonable probability of a
                different outcome had counsel raised these types of arguments as there
                was substantial evidence that the victim did not consent for the three
                convictions of sexual assault. Therefore, the district court did not err in
                denying this claim.
                            Sixth, appellant argues that his trial counsel was ineffective
                for failing to investigate the law relating to the charges in this case.
                Appellant fails to demonstrate either deficiency or prejudice for this claim.
                Counsel testified at the evidentiary hearing that he was aware of the
                sexual assault and consent laws regarding a charge involving a minor
                victim. Appellant fails to demonstrate a reasonable probability of a
                different outcome at trial had counsel performed more research regarding
                these laws. Therefore, the district court did not err in denying this claim.
                            Seventh, appellant argues that his trial counsel was
                ineffective for failing to object when the State argued that the victim was
                not capable of consent due to her age. Appellant fails to demonstrate that
                his counsel's performance was deficient or that he was prejudiced. The
                State did not argue that the victim could not consent; rather it properly
                argued that the victim's characteristics, including her age, demonstrated
                that she did not legally consent to the sexual activity. See McNair, 108
Nev. at 57, 825 P.2d at 574. Appellant fails to demonstrate a reasonable



SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                probability of a different outcome had counsel objected. Therefore, the
                district court did not err in denying this claim.
                            Eighth, appellant argues that his trial counsel was ineffective
                for failing to assert that the instructions improperly failed to explain that
                force is required for sexual assault. Appellant fails to demonstrate either
                deficiency or prejudice for this claim as physical force or the threat of
                physical force is not necessary for a crime of sexual assault. See Shannon,
105 Nev. at 790, 783 P.2d at 947. Moreover, the victim testified that
                appellant threatened to harm her family members if she refused to submit
                to sexual activity, that he bound her hands on one occasion, and slapped
                her on another. Therefore, the district court did not err in denying this
                claim.
                            Ninth, appellant argues that his trial counsel was ineffective
                for failing to assert that there was insufficient evidence to convict
                appellant. Appellant fails to demonstrate that his counsel's performance
                was deficient or that he was prejudiced. Counsel argued that the State
                had failed to prove the sexual assault and lewdness charges beyond a
                reasonable doubt. Appellant fails to demonstrate a reasonable probability
                of a different outcome at trial had counsel made further arguments of this
                nature. Therefore, the district court did not err in denying this claim.
                            Tenth, appellant argues that his trial counsel was ineffective
                for failing to argue that the jury instructions permitted the victim to
                withdraw consent for sexual activity after the act had taken place.
                Appellant argues that allowing the withdrawal of consent after completion
                of the sexual act is an improper bill of pains and penalties. Appellant fails
                to demonstrate that his counsel's performance was deficient or that he was
                prejudiced. Nothing in the instructions or in Nevada law permits a victim

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A
                     to consent to sexual activity and then legally withdraw the consent at a
                     later time. Moreover, appellant's argument regarding a bill of pains and
                     penalties is misplaced. A bill of pains and penalties was traditionally the
                     same as a bill of attainder, except that the punishment was something
                     other than death. See United States v. Brown, 381 U.S. 437, 441-42 (1965)
                     (discussing that the punishments included "banishment, deprivation of the
                     right to vote, or exclusion of the designated party's sons from Parliament"
                     (footnotes omitted)). "A bill of attainder is any legislative act that applies
                     to named individuals or an easily ascertainable group in such a way as to
                     inflict punishment on them without a judicial trial." Spilotro v. State, ex
                     rel. Nevada Gaming Comm'n, 99 Nev. 187, 192, 661 P.2d 467, 470 (1983).
                     "On the other hand, if the enactment sets out criteria or a general
                     definition describing those who fall within its prohibitions, it is not a bill
                     of attainder." Id.   Here, appellant was convicted pursuant to a judicial
                     trial and the laws under which he was convicted provided a general
                     definition of the prohibited activity. See NRS 200.364; NRS 200.366; NRS
                     200.368; NRS 200.710; NRS 200.730; NRS 201.230. Therefore, the district
                     court did not err in denying this claim.
                                 Eleventh, appellant argues that his trial counsel was
                     ineffective for failing to argue that instructions 4, 7, 9, 10 and 28
                     permitted the jury to convict without considering whether the victim
                     consented and also eliminated a consent defense. Appellant fails to
                     demonstrate that his trial counsel's performance was deficient or that he
                     was prejudiced. Jury instructions are meant to be read together.           See
                     Butler v. State, 120 Nev. 879, 903, 102 P.3d 71, 88 (2004). A different
                     instruction, no. 32, instructed the jury to consider whether the victim
                     consented to the sexual activity and that consent was a defense to sexual

SUPREME COURT
        OF
     NEVADA
                                                            8
(0) 1947A    (WI°9
             4
                assault. Accordingly, appellant fails to demonstrate that reasonably
                diligent counsel would have argued that the challenged instructions
                improperly eliminated consent as a defense. Appellant also fails to
                demonstrate a reasonable probability of a different outcome had counsel
                raised this argument at trial. Therefore, the district court did not err in
                denying this claim.
                              Twelfth, appellant argues that his trial counsel was ineffective
                for failing to question the victim regarding her provocative clothing.
                Appellant fails to demonstrate either deficiency or prejudice for this claim.
                Counsel questioned the victim's sister regarding the sister's opinion that
                the victim wore provocative clothing and appellant fails to demonstrate
                that it was objectively unreasonable for counsel not to question the victim
                in a similar manner. Appellant fails to demonstrate a reasonable
                probability of a different outcome had counsel questioned the victim
                regarding her clothing. Therefore, the district court did not err in denying
                this claim.
                              Thirteenth, appellant argues that his trial counsel was
                ineffective for failing to investigate the threatening notes appellant wrote
                to the victim. Appellant fails to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. Appellant did not
                demonstrate that any investigation into these notes would have uncovered
                any helpful evidence or that any evidence of this sort would have had a
                reasonable probability of producing a different outcome at trial.          See
                Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004). Therefore, the
                district court did not err in denying this claim.
                              Fourteenth, appellant argues that his trial counsel was
                ineffective for failing to argue that the instruction regarding lewdness may

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                have confused the jury because it instructed the jury that consent was not
                a defense for lewdness with a child. Appellant fails to demonstrate either
                deficiency or prejudice for this claim. As stated earlier, jury instructions
                are meant to be read together. See Butler, 120 Nev. at 903, 102 P.3d at 88.
                As the jury was properly instructed regarding consent involving a claim of
                sexual assault and regarding lewdness with a child, appellant fails to
                demonstrate that the separate instructions confused the jury. Therefore,
                the district court did not err in denying this claim.
                            Fifteenth, appellant argues that his trial counsel was
                ineffective for failing to request an instruction regarding statutory sexual
                seduction. Appellant fails to demonstrate either deficiency or prejudice
                because the jury was instructed on statutory sexual seduction and
                convicted appellant of three counts of that crime. Therefore, the district
                court did not err in denying this claim.
                            Sixteenth, appellant argues that his trial counsel was
                ineffective for failing to make a challenge pursuant to Batson v. Kentucky,
                476 U.S. 79 (1986), when the State struck three young male jurors.
                Appellant fails to demonstrate deficiency for this claim as counsel
                challenged the dismissal of these jurors based on their gender and the
                district court denied that challenge. Appellant fails to demonstrate a
                reasonable probability of a different outcome had counsel made further
                arguments regarding the dismissal of these jurors. Therefore, the district
                court did not err in denying this claim.
                            Next, appellant argues that his appellate counsel was
                ineffective. To prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance was deficient in
                that it fell below an objective standard of reasonableness, and resulting

SUPREME COURT
       OF
    NEVADA
                                                      10
(0)1947A    e
                prejudice such that the omitted issue would have had a reasonable
                probability of success on appeal. Kirksey v. State, 112 Nev. 980, 998, 923
P.2d 1102, 1114 (1996). Appellate counsel is not required to raise every
                non-frivolous issue on appeal. Jones v. Barnes, 463 U.S. 745, 751 (1983).
                Rather, appellate counsel will be most effective when every conceivable
                issue is not raised on appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d
951, 953 (1989). Both components of the inquiry must be shown.
                Strickland v. Washington, 466 U.S. 668, 697 (1984).
                            First, appellant argues that his appellate counsel was
                ineffective for failing to argue that there was insufficient evidence to
                support the convictions. Appellant fails to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. A review of the
                record reveals that a rational juror could have found the elements of the
                crimes beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,
                319 (1979); Mitchell v. State, 124 Nev. 807, 816, 192 P.3d 721, 727 (2008).
                The victim testified with particularity regarding the numerous sexual
                incidents and a video recording depicting appellant's sexual activity with
                the minor victim was admitted at trial. See Meijia v. State, 122 Nev. 487,
                493 & n.15, 134 P.3d 722, 725 & n.15 (2006). Appellant fails to
                demonstrate a reasonable likelihood of success on appeal had counsel
                argued there was insufficient evidence presented at trial to support the
                convictions. Therefore, the district court did not err in denying this claim.
                            Second, appellant argues that his appellate counsel was
                ineffective for failing to assert that when a jury instruction sets forth an
                incorrect statement of the law and there was a general verdict, that the
                conviction must be reversed. Appellant fails to demonstrate either
                deficiency or prejudice. Appellant fails to demonstrate that any of the jury

SUPREME COURT
        OF
     NEVADA
                                                      11
(0) 1947A
                    instructions given at trial misstated the law.             Appellant fails to
                    demonstrate a reasonable likelihood of success on appeal had counsel
                    raised this argument. Therefore, the district court did not err in denying
                    this claim.
                                  Third, appellant argues that his appellate counsel was
                    ineffective for failing to argue that the instructions did not match the
                    State's theories of the crimes. Appellant fails to demonstrate that his
                    counsel's performance was deficient or that he was prejudiced. Appellant
                    fails to demonstrate that the instructions were improper. Appellant fails
                    to demonstrate a reasonable likelihood of success on appeal had counsel
                    raised this argument. Therefore, the district court did not err in denying
                    this claim.
                                  Next, appellant argues that the district court failed to consider
                    a claim raised below that his counsel was ineffective for failing to object
                    when the instructions did not match the State's theories. While the
                •   district court's order did not address this claim with specificity, the order
                    is clear that it denied relief for all of appellant's claims. Appellant does
                    not demonstrate that any error in failing to provide more detail for this
                    claim affected appellant's ability to seek full appellate review. Moreover,
                    appellant fails to demonstrate that he was entitled to relief for his
                    underlying claim, as the instructions were proper. Therefore, any error in
                    failing to specifically address this claim in detail was harmless.    See NRS
                    178.598. Accordingly, appellant is not entitled to relief based on this
                    argument.
                                  Finally, appellant argues that the district court erred in
                    denying his petition because prejudice should be presumed if the verdict
                    was based on incorrect jury instructions. Appellant fails to demonstrate

SUPREME COURT
        OF
     NEVADA
                                                           12
(0) 1947A
                that the instructions were incorrect and fails to demonstrate that, even if
                such an error occurred, prejudice in the context of ineffective of counsel
                should be presumed. Therefore, appellant is not entitled to relief based on
                this argument.
                            Having concluded appellant is not entitled to relief, we
                            ORDER the judgment of the district court AFFIRMED. 1




                                                    Pic enng


                                                          40-11.AcLja4r
                                                    Parraguirre


                                                                                    J.
                                                    Saitta


                cc:   Hon. Abbi Silver, District Judge
                      Michael H. Schwarz
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk



                      'The State filed a motion to strike a portion of the reply brief on the
                ground that new issues were raised that had not been presented in the
                opening brief. The motion was denied because its resolution implicated
                the merits of the appeal, but the court would determine on review of the
                appeal whether any arguments in the reply brief should not be considered.
                A review of appellant's briefs reveals that appellant did not improperly
                exceed the scope of a reply brief. See NRAP 28(c).



SUPREME COURT
        OF
     NEVADA
                                                     13
(0) 1947A